Exhibit 10.4

2nd AMENDMENT TO SUBLEASE

 

THIS 2nd AMENDMENT TO SUBLEASE (this “2nd Amendment”) dated June 9, 2016, is
entered into by and between WELLSPRING BIOSCIENCES LLC, a Delaware limited
liability company (“Sublandlord”), and KURA ONCOLOGY, INC., a Delaware
corporation (“Subtenant”)

WHEREAS, Sublandlord and Subtenant are parties to that certain Sublease dated
August 29, 2014, as amended December 18, 2014 (the “Sublease”), and desire to
further amend the Sublease as set forth herein.

NOW, THEREFORE, in consideration of the various covenants and agreements
hereinafter set forth, the parties agree as follows:

 

1.

Subleased Premises.  Section 1 of the Sublease is hereby amended to add the
following subparagraph (e):

 

“(e)

Commencing on January 2, 2016, Subtenant is hereby granted the right to the
non-exclusive use of the Amenities as defined in the Master Lease and subject to
the provisions of the Master Lease applicable to such Amenities.  Subtenant
covenants that its use of the Amenities shall at all times comply with any and
all terms, conditions and provisions of the Master Lease and with any rules and
regulations established by Master Landlord and/or Sublandlord from time to
time.”

 

2.

Term.  The expiration date of the term of the Sublease with respect to the
Subleased Premises is hereby extended to October 31, 2019.

 

3.

Rent.  Section 4(a)(i) of the Sublease is hereby amended to delete the first
sentence in its entirety and replace it with the following:

“In addition to Base Rent, Subtenant shall also pay to Sublandlord, (A) all
Subtenant’s Proportionate Share (as defined below) of Operating Expenses (as
that term is defined in Section 5 of the Master Lease), (B) commencing on
January 2, 2016, all of all Subtenant’s Proportionate Share of the Amenities Fee
(as that term is defined in the Master Lease), which Amenities Fee shall be
considered a Premises Expense for the purposes of calculating the Proportionate
Share, and (C) all Subtenant’s Proportionate Share of all other costs payable by
Subtenant under the Master Lease (collectively with the Operating Expenses and
Amenities Fee, “Additional Rent”).”

 

4.

Except as amended as described above, all other terms and conditions of the
Sublease will remain in full force and effect.

IN WITNESS WHEREOF, the parties have executed this 2nd Amendment as of the date
set forth above.

[Signatures on following page]

 



 

--------------------------------------------------------------------------------

 

Wellspring Biosciences LLC

 

Kura oncology, Inc.

 

 

 

 

By:

/s/ Heidi Henson

 

By:

/s/ Annette North

 

 

 

 

 

Name:

Heidi Henson

 

Name:

Annette North

 

 

 

 

 

Title:

CFO

 

Title:

SVP, General Counsel

 

 

 

 

 

 

 

 